 

Exhibit 10.7

 

 

NEW PLAN EXCEL REALTY TRUST, INC.

 

2003 STOCK INCENTIVE PLAN

 

As amended and restated effective July 14, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

PURPOSE

 

2.

DEFINITIONS

 

3.

ADMINISTRATION OF THE PLAN

 

 

3.1.

Board

 

 

3.2.

Committee

 

 

3.3.

Terms of Awards

 

 

3.4.

Deferral Arrangement

 

 

3.5.

No Liability

 

4.

STOCK SUBJECT TO THE PLAN

 

5.

EFFECTIVE DATE, DURATION AND AMENDMENTS

 

 

5.1.

Effective Date

 

 

5.2.

Term

 

 

5.3.

Amendment and Termination of the Plan

 

6.

AWARD ELIGIBILITY AND LIMITATIONS

 

 

6.1.

Company or Subsidiary Employees; Service Providers;

 

 

6.2.

Successive Awards

 

 

6.3.

Limitation on Shares of Stock Subject to Awards

 

 

6.4.

Limitations on Incentive Stock Options

 

 

6.5.

Stand-Alone, Additional, Tandem, and Substitute Awards

 

7.

AWARD AGREEMENT

 

8.

TERMS AND CONDITIONS OF OPTIONS

 

 

8.1.

Option Price

 

 

8.2.

Vesting

 

 

8.3.

Term

 

 

8.4.

Termination of Service

 

 

8.5.

Limitations on Exercise of Option

 

 

8.6.

Method of Exercise

 

 

8.7.

Rights of Holders of Options

 

 

8.8.

Delivery of Stock Certificates

 

 

8.9.

Book Entry

 

9.

TRANSFERABILITY OF OPTIONS

 

 

9.1.

Transferability of Options

 

 

9.2.

Family Transfers

 

10.

STOCK APPRECIATION RIGHTS

 

 

10.1.

Right to Payment

 

 

10.2.

Other Terms

 

11.

RESTRICTED STOCK AND STOCK UNITS

 

 

11.1.

Grant of Restricted Stock or Stock Units

 

 

11.2.

Restrictions

 

 

11.3.

Restricted Stock Certificates

 

 

11.4.

Rights of Holders of Restricted Stock

 

 

11.5.

Rights of Holders of Stock Units

 

 

i

--------------------------------------------------------------------------------


 

 

 

11.5.1.

Voting and Dividend Rights

 

 

 

11.5.2.

Creditor’s Rights

 

 

11.6.

Termination of Service

 

 

11.7.

Purchase of Restricted Stock

 

 

11.8.

Delivery of Stock

 

12.

UNRESTRICTED STOCK AWARDS

 

13.

FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

 

 

13.1.

General Rule

 

 

13.2.

Surrender of Stock

 

 

13.3.

Cashless Exercise

 

 

13.4.

Other Forms of Payment

 

14.

DIVIDEND EQUIVALENT RIGHTS

 

 

14.1.

Dividend Equivalent Rights

 

 

14.2.

Termination of Service

 

15.

PERFORMANCE AND ANNUAL INCENTIVE AWARDS

 

 

15.1.

Performance Conditions

 

 

15.2.

Performance or Annual Incentive Awards Granted to Designated Covered Employees

 

 

 

15.2.1.

Performance Goals Generally

 

 

 

15.2.2.

Business Criteria

 

 

 

15.2.3.

Timing For Establishing Performance Goals

 

 

 

15.2.4.

Settlement of Performance or Annual Incentive Awards; Other Terms

 

 

15.3.

Written Determinations

 

 

15.4.

Status of Section 15.2 Awards Under Code Section 162(m)

 

16.

PARACHUTE LIMITATIONS

 

17.

REQUIREMENTS OF LAW

 

 

17.1.

General

 

 

17.2.

Rule 16b-3

 

18.

EFFECT OF CHANGES IN CAPITALIZATION

 

 

18.1.

Changes in Stock

 

 

18.2.

Reorganization in Which the Company Is the Surviving Entity Which does not
Constitute a Corporate Transaction

 

 

18.3.

Corporate Transaction

 

 

18.4.

Adjustments

 

 

18.5.

No Limitations on Company

 

19.

GENERAL PROVISIONS

 

 

19.1.

Disclaimer of Rights

 

 

19.2.

Nonexclusivity of the Plan

 

 

19.3.

Withholding Taxes

 

 

19.4.

Captions

 

 

19.5.

Other Provisions

 

 

19.6.

Number And Gender

 

 

19.7.

Severability

 

 

19.8.

Governing Law

 

 

ii

--------------------------------------------------------------------------------


 

NEW PLAN EXCEL REALTY TRUST, INC.

 

2003 STOCK INCENTIVE PLAN

As amended and restated effective July 14, 2005

 

New Plan Excel Realty Trust, Inc., a Maryland corporation (the “Company”), sets
forth herein the terms of its 2003 Stock Incentive Plan, as amended and restated
effective July 14, 2005 (the “Plan”), as follows:

 


1.                                      PURPOSE


 

The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors and
employees, and to motivate such officers, directors and employees to serve the
Company and its Affiliates and to expend maximum effort to improve the business
results and earnings of the Company, by providing to such officers, directors
and employees an opportunity to acquire or increase a direct proprietary
interest in the operations and future success of the Company.  To this end, the
Plan provides for the grant of stock options, stock appreciation rights,
restricted stock, unrestricted stock, stock units and dividend equivalent
rights.  Any of these awards may, but need not, be made as performance
incentives to reward attainment of annual or long-term performance goals in
accordance with the terms hereof.  Options granted under the Plan may be
non-qualified stock options or incentive stock options, as provided herein.

 

Furthermore, this Plan is an amendment and restatement of the New Plan Excel
Realty Trust, Inc. 2003 Stock Incentive Plan (the “2003 Plan”), reflecting a
consolidation of the Prior Plans (defined below) with and into the 2003 Plan. 
Prior to this amendment and restatement, the Company also had options
outstanding under the New Plan Excel Realty Trust, Inc. Directors’ 1994 Stock
Option Plan, as amended (the “1994 Plan”), the 1993 Stock Option Plan of New
Plan Excel Realty Trust, Inc., as amended (the “1993 Plan”), the New Plan Realty
Trust 1991 Stock Option Plan, as amended (the “1991 Plan”), and two option
agreements dated February 23, 2003 granting options to Glenn J. Rufrano (the
“Rufrano Agreements” and, together with the 1994 Plan, the 1993 Plan, and the
1991 Plan, the “Prior Plans”).  This Plan document therefore is intended to
preserve material rights and features of awards that remain outstanding under
the Prior Plans on July 14, 2005, and should any material provision of this Plan
be determined to impair the rights of a Grantee under an Award granted prior to
the Effective Date of this amended and restated Plan, the terms of the Award
Agreement covering the Award shall govern the issue.

 


2.                                      DEFINITIONS


 

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

 

2.1                                 “Affiliate” means, with respect to the
Company, any company or other trade or business that controls, is controlled by
or is under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including, without limitation, any
Subsidiary.

 

--------------------------------------------------------------------------------


 

2.2                                 “Annual Incentive Award” means an Award made
subject to attainment of performance goals (as described in Section 15) over a
performance period of up to one year (the fiscal year, unless otherwise
specified by the Committee).

 

2.3                                 “Award” means a grant of an Option, Stock
Appreciation Right, Restricted Stock, Stock Unit, Dividend Equivalent Right or
Unrestricted Stock under the Plan.

 

2.4                                 “Award Agreement” means the written
agreement between the Company and a Grantee that evidences and sets out the
terms and conditions of an Award.

 

2.5                                 “Benefit Arrangement” shall have the meaning
set forth in Section 16 hereof.

 

2.6                                 “Board” means the Board of Directors of the
Company.

 

2.7                                 “Cause” means, as determined by the Board
and unless otherwise provided in an applicable agreement with the Company or an
Affiliate, (i) gross negligence or willful misconduct in connection with the
performance of duties; (ii) conviction of a criminal offense (other than minor
traffic offenses); or (iii) material breach of any term of any employment,
consulting or other services, confidentiality, intellectual property or
non-competition agreements, if any, between the Service Provider and the Company
or an Affiliate.

 

2.8                                 “Code” means the Internal Revenue Code of
1986, as now in effect or as hereafter amended.

 

2.9                                 “Committee” means a committee of, and
designated from time to time by resolution of, the Board, which shall be
constituted as provided in Section 3.2.

 

2.10                           “Company” means New Plan Excel Realty Trust, Inc.

 

2.11                           “Corporate Transaction” means (i) the dissolution
or liquidation of the Company or a merger, consolidation, or reorganization of
the Company with one or more other entities in which the Company is not the
surviving entity, (ii) a sale of all or substantially all of the assets of the
Company to another person or entity, or (iii) any transaction (including without
limitation a merger, consolidation or reorganization in which the Company is the
surviving entity) which results in any person or entity (other than persons who
are shareholders or Affiliates immediately prior to the transaction) owning 80%
or more of the combined voting power of all classes of stock of the Company.

 

2.12                           “Covered Employee” means a Grantee who is a
Covered Employee within the meaning of Section 162(m)(3) of the Code.

 

2.13                           “Director” means a member of the Board.

 

2.14                           “Disability” means the Grantee is unable to
perform each of the essential duties of such Grantee’s position by reason of a
medically determinable physical or mental

 

2

--------------------------------------------------------------------------------


 

impairment which is potentially permanent in character or which can be expected
to last for a continuous period of not less than 12 months; provided, however,
that, with respect to rules regarding expiration of an Incentive Stock Option
following termination of the Grantee’s Service, Disability shall mean the
Grantee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

 

2.15                           “Dividend Equivalent Right” means a right,
granted to a Grantee under Section 14 hereof, to receive cash, Stock, other
Awards or other property equal in value to dividends paid with respect to a
specified number of shares of Stock, or other periodic payments.

 

2.16                           “Effective Date” means the date the Plan was
originally approved by the Company’s stockholders, provided that, the Effective
Date of the amended and restated Plan is July 14, 2005.

 

2.17                           “Exchange Act” means the Securities Exchange Act
of 1934, as now in effect or as hereafter amended.

 

2.18                           “Executive Officer” means an executive officer
within the meaning of the Sarbanes-Oxley Act of 2002.  For this purpose, and
without limiting the foregoing, Executive Officer will include an “executive
officer” of the Company within the meaning of Rule 3b-7 under the Exchange Act.

 

2.19                           “Fair Market Value” means the value of a share of
Stock, determined as follows:  if on the Grant Date or other determination date
the Stock is listed on the New York Stock Exchange or another established
national or regional stock exchange, is admitted to quotation on The Nasdaq
Stock Market, Inc. or is publicly traded on an established securities market,
the Fair Market Value of a share of Stock shall be the closing price of the
Stock on the New York Stock Exchange composite tape, or if not listed on the New
York Stock Exchange, such other exchange or in such market (if there is more
than one such exchange or market and the Stock is not listed on the New York
Stock Exchange, the Board shall determine the appropriate exchange or market) on
the last trading day preceding the Grant Date or such other determination date
(or if there is no such reported closing price, the Fair Market Value shall be
the mean between the highest bid and lowest asked prices or between the high and
low sale prices on such last preceding trading day) or, if no sale of Stock is
reported for such trading day, on the next preceding day on which any sale shall
have been reported.  If the Stock is not listed on such an exchange, quoted on
such system or traded on such a market, Fair Market Value shall be the value of
the Stock as determined by the Board in good faith.

 

2.20                           “Family Member” means a person who is a spouse,
former spouse, child, stepchild, grandchild, parent, stepparent, grandparent,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother, sister, brother-in-law, or sister-in-law, including adoptive
relationships, of the Grantee, any person sharing the Grantee’s household (other
than a tenant or employee), a trust in which any one or more of these persons
have more than fifty percent of the beneficial interest, a foundation in which
any one or more of these persons (or the Grantee) control the management of
assets, and any other entity in which

 

3

--------------------------------------------------------------------------------


 

one or more of these persons (or the Grantee) own more than fifty percent of the
voting interests.

 

2.21                           “Grant Date” means, as determined by the Board,
the latest to occur of (i) the date as of which the Board approves an Award,
(ii) the date on which the recipient of an Award first becomes eligible to
receive an Award under Section 6 hereof, or (iii) such other date as may be
specified by the Board.

 

2.22                           “Grantee” means a person who receives or holds an
Award under the Plan.

 

2.23                           “Incentive Stock Option” means an “incentive
stock option” within the meaning of Section 422 of the Code, or the
corresponding provision of any subsequently enacted tax statute, as amended from
time to time.

 

2.24                           “Non-qualified Stock Option” means an Option that
is not an Incentive Stock Option.

 

2.25                           “Option” means an option to purchase one or more
shares of Stock pursuant to the Plan.

 

2.26                           “Option Price” means the exercise price for each
share of Stock subject to an Option.

 

2.27                           “Other Agreement” shall have the meaning set
forth in Section 16 hereof.

 

2.28                           “Outside Director” means a member of the Board
who is not an officer or employee of the Company.

 

2.29                           “Performance Award” means an Award made subject
to the attainment of performance goals (as described in Section 15) over a
performance period of up to ten (10) years.

 

2.30                           “Plan” means this New Plan Excel Realty
Trust, Inc. 2003 Stock Incentive Plan, as amended and restated effective
July 14, 2005.

 

2.31                           “Purchase Price” means the purchase price, if
any, for each share of Stock pursuant to a grant of Restricted or Unrestricted
Stock.

 

2.32                           “Reporting Person” means a person who is required
to file reports under Section 16(a) of the Exchange Act.

 

2.33                           “Restricted Stock” means shares of Stock awarded
to a Grantee pursuant to Section 11 hereof.

 

2.34                           “SAR Exercise Price” means the per share exercise
price of an SAR granted to a Grantee under Section 10 hereof.

 

4

--------------------------------------------------------------------------------


 

2.35                           “Securities Act” means the Securities Act of
1933, as now in effect or as hereafter amended.

 

2.36                           “Service” means service as an employee, officer,
director or other Service Provider of the Company or an Affiliate.  Unless
otherwise stated in the applicable Award Agreement, a Grantee’s change in
position or duties shall not result in interrupted or terminated Service, so
long as such Grantee continues to be an employee, officer, director or other
Service Provider of the Company or an Affiliate.  Subject to the preceding
sentence, whether a termination of Service shall have occurred for purposes of
the Plan shall be determined by the Board, which determination shall be final,
binding and conclusive.

 

2.37                           “Service Provider” means an employee, officer or
director of the Company or an Affiliate currently providing services to the
Company or an Affiliate.

 

2.38                           “Stock” means the common stock, par value $.01
per share, of the Company.

 

2.39                           “Stock Appreciation Right” or “SAR” means a right
granted to a Grantee under Section 10 hereof.

 

2.40                           “Stock Unit” means a bookkeeping entry
representing the equivalent of shares of Stock, awarded to a Grantee pursuant to
Section 11 hereof.

 

2.41                           “Subsidiary” means any “subsidiary corporation”
of the Company within the meaning of Section 424(f) of the Code.

 

2.42                           “Ten Percent Stockholder” means an individual who
owns more than ten percent (10%) of the total combined voting power of all
classes of outstanding stock of the Company, its parent or any of its
Subsidiaries.  In determining stock ownership, the attribution rules of
Section 424(d) of the Code shall be applied.

 

2.43                           “Unrestricted Stock” means shares of Stock
awarded to a Grantee pursuant to Section 12 hereof.

 


3.                                      ADMINISTRATION OF THE PLAN


 


3.1.                            BOARD


 

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s articles of incorporation and
by-laws and applicable law.  The Board shall have full power and authority to
take all actions and to make all determinations required or provided for under
the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Award or any Award Agreement.  All such actions and determinations shall be
by the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s articles of incorporation and by-laws and applicable law. 
The interpretation and construction

 

5

--------------------------------------------------------------------------------


 

by the Board of any provision of the Plan, any Award or any Award Agreement
shall be final, binding and conclusive.

 


3.2.                            COMMITTEE.


 

The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the articles of incorporation and by-laws of the
Company and applicable law.

 

(i)                                     Except as provided in
Subsection (ii) and except as the Board may otherwise determine, the Committee,
if any, appointed by the Board to administer the Plan shall consist of two or
more Outside Directors of the Company who: (a) qualify as “outside directors”
within the meaning of Section 162(m) of the Code and (b) meet such other
requirements as may be established from time to time by the Securities and
Exchange Commission for plans intended to qualify for exemption under Rule 16b-3
(or its successor) under the Exchange Act.

 

(ii)                                  The Board or the Committee may also
appoint one or more separate committees of the Board, each composed of one or
more directors of the Company who need not be Outside Directors, who may
administer the Plan with respect to employees or other Service Providers who are
not officers or directors of the Company, may grant Awards under the Plan to
such employees or other Service Providers, and may determine all terms of such
Awards.

 

In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section.  All such actions and
determinations shall be by the affirmative vote of a majority of the members of
the Committee present at a meeting or by unanimous consent of the Committee
executed in writing in accordance with the Company’s articles of incorporation
and by-laws and applicable law.  Unless otherwise expressly determined by the
Board, any such action or determination by the Committee shall be final, binding
and conclusive.

 


3.3.                            TERMS OF AWARDS.


 

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:

 

(i)                                     designate Grantees,

 

(ii)                                  determine the type or types of Awards to
be made to a Grantee,

 

(iii)                               determine the number of shares of Stock to
be subject to an Award,

 

6

--------------------------------------------------------------------------------


 

(iv)                              establish the terms and conditions of each
Award (including, but not limited to, the exercise price of any Option, the
nature and duration of any restriction or condition (or provision for lapse
thereof) relating to the vesting, exercise, transfer, or forfeiture of an Award
or the shares of Stock subject thereto, and any terms or conditions that may be
necessary to qualify Options as Incentive Stock Options),

 

(v)                                 prescribe the form of each Award Agreement
evidencing an Award, and

 

(vi)                              amend, modify, or supplement the terms of any
outstanding Award.  Such authority specifically includes the authority, in order
to effectuate the purposes of the Plan but without amending the Plan, to modify
Awards to eligible individuals who are foreign nationals or are individuals who
are employed outside the United States to recognize differences in local law,
tax policy, or custom; provided, however, such authority does not include the
authority to decrease the Option Price of any Option after the date of grant
except for adjustments pursuant to Section 18.

 

Subject to the terms and conditions of the Plan, any such new Award shall be
upon such terms and conditions as are specified by the Board at the time the new
Award is made.  The Board shall have the right, in its discretion, to make
Awards in substitution or exchange for any other award under another plan of the
Company, any Affiliate, or any business entity to be acquired by the Company or
an Affiliate.  The Company may retain the right in an Award Agreement to cause a
forfeiture of the gain realized by a Grantee on account of actions taken by the
Grantee in violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise
acting in competition with the Company or any Affiliate thereof, to the extent
specified in such Award Agreement applicable to the Grantee.  Furthermore,
except to the extent otherwise provided in an agreement or contract with a
Grantee, the Company may annul an Award if the Grantee is an employee of the
Company or an Affiliate thereof and is terminated for Cause as defined in the
applicable Award Agreement or the Plan, as applicable. The grant of any Award
may be contingent upon the Grantee executing the appropriate Award Agreement.

 


3.4.                            DEFERRAL ARRANGEMENT.


 

The Board may permit the deferral of any award payment into a deferred
compensation arrangement, subject to such rules and procedures as it may
establish, which may include provisions for the payment or crediting of interest
or dividend equivalents, including converting such credits into deferred Stock
equivalents and restricting deferrals to comply with hardship distribution
rules affecting 401(k) plans.

 


3.5.                            NO LIABILITY.


 

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.

 

7

--------------------------------------------------------------------------------


 


4.                                      STOCK SUBJECT TO THE PLAN


 

Subject to adjustment as provided in Section 18 hereof, the number of shares of
Stock available for issuance under the Plan shall be four million seven hundred
fifty thousand (4,750,000) shares, plus the number of shares that remain
outstanding on July 14, 2005 under options originally granted under a Prior Plan
(“Prior Plan Options”).  The number of additional shares relating to the Prior
Plan Options shall be referred to as the “Prior Plan Shares,” and, in
determining the number of shares added to those otherwise available for issuance
under the Plan, the number of Prior Plan Shares shall be determined without
regard to any adjustment made pursuant to the final sentence of Section 18.1 to
Prior Plan Options on or after July 14, 2005.

 

Notwithstanding the preceding paragraph, the aggregate number of shares of Stock
which cumulatively may be available for issuance pursuant to Awards other than
Awards of Options shall not exceed one million (1,000,000) shares.

 

Stock issued or to be issued under the Plan shall be authorized but unissued
shares.  If any Award shares other than Prior Plan Shares are not purchased or
are forfeited, or if an Award otherwise terminates without delivery of any Stock
subject thereto that is not a Prior Plan Share, then the number of shares of
Stock counted against the aggregate number of shares available under the Plan
with respect to such Award shall, to the extent of any such forfeiture or
termination, again be available for making Awards under the Plan.  If any Prior
Plan Option or portion thereof is forfeited, is not purchased or otherwise
terminates without delivery of Stock subject thereto, the Prior Plan Shares
relating to such forfeited or expired option or portion thereof shall cease to
be available for issuance under the Plan.

 

If the Option Price of any Option granted under the Plan, or if pursuant to
Section 19.3 the withholding obligation of any Grantee with respect to an
Option, is satisfied by tendering shares of Stock to the Company (by either
actual delivery or by attestation) or by withholding shares of Stock, only the
number of shares of Stock issued net of the shares of Stock tendered or withheld
shall be deemed issued for purposes of determining the maximum number of shares
of Stock available for issuance under the Plan.  Notwithstanding the preceding
sentence, in no event shall any Prior Plan Share again be made available for
making Awards under the Plan in connection with or following exercise of the
Prior Plan Option or portion thereof to which the share relates.

 


5.                                      EFFECTIVE DATE, DURATION AND AMENDMENTS


 


5.1.                            EFFECTIVE DATE.


 

The Plan shall be effective as of the Effective Date.

 


5.2.                            TERM.


 

The Plan shall terminate automatically ten (10) years after the Effective Date
and may be terminated on any earlier date as provided in Section 5.3.

 

8

--------------------------------------------------------------------------------


 


5.3.                            AMENDMENT AND TERMINATION OF THE PLAN


 

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made.  An
amendment shall be contingent on approval of the Company’s stockholders to the
extent stated by the Board, required by applicable law or required by applicable
stock exchange listing requirements.  No Awards shall be made after termination
of the Plan.  No amendment, suspension, or termination of the Plan shall,
without the consent of the Grantee, impair rights or obligations under any Award
theretofore awarded under the Plan.

 


6.                                      AWARD ELIGIBILITY AND LIMITATIONS


 


6.1.                            COMPANY OR SUBSIDIARY EMPLOYEES; SERVICE
PROVIDERS;


 

Subject to this Section 6, Awards may be made under the Plan to: (i)  any
Service Provider to the Company or of any Affiliate, including any such Service
Provider who is an officer or director of the Company, or of any Affiliate, as
the Board shall determine and designate from time to time, (ii) any Outside
Director, and (iii) any other individual whose participation in the Plan is
determined to be in the best interests of the Company by the Board.

 


6.2.                            SUCCESSIVE AWARDS.


 

An eligible person as described in Section 6.1 may receive more than one Award,
subject to such restrictions as are provided herein.

 


6.3.                            LIMITATION ON SHARES OF STOCK SUBJECT TO AWARDS.


 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act:

 

(i)                                     the maximum number of shares of Stock
subject to Options that can be awarded under the Plan to any person eligible for
an Award under Section 6 hereof is four million seven hundred fifty thousand
(4,750,000); and

 

(ii)                                  the maximum number of shares that can be
awarded under the Plan, other than pursuant to an Option to any person eligible
for an Award under Section 6 hereof is one million (1,000,000).

 

The preceding limitations in this Section 6.3(i) and (ii) are subject to
adjustment as provided in Section 18 hereof.

 


6.4.                            LIMITATIONS ON INCENTIVE STOCK OPTIONS.


 

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become

 

9

--------------------------------------------------------------------------------


 

exercisable for the first time during any calendar year (under the Plan and all
other plans of the Grantee’s employer and its Affiliates) does not exceed
$100,000.  This limitation shall be applied by taking Options into account in
the order in which they were granted.

 


6.5.                            STAND-ALONE, ADDITIONAL, TANDEM, AND SUBSTITUTE
AWARDS


 

Awards granted under the Plan may, in the discretion of the Board, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
Affiliate, or any business entity to be acquired by the Company or an Affiliate,
or any other right of a Grantee to receive payment from the Company or any
Affiliate.  Such additional, tandem, and substitute or exchange Awards may be
granted at any time.  If an Award is granted in substitution or exchange for
another Award, the Board shall require the surrender of such other Award in
consideration for the grant of the new Award.  Notwithstanding the foregoing, an
outstanding Option granted under the Plan may not be surrendered to the Company
as consideration for the grant of a new Option with a lower exercise price.  In
addition, Awards may be granted in lieu of cash compensation, including in lieu
of cash amounts payable under other plans of the Company or any Affiliate, in
which the value of Stock subject to the Award is equivalent in value to the cash
compensation (for example, Stock Units or Restricted Stock), or in which the
Option Price, grant price or purchase price of the Award in the nature of a
right that may be exercised is equal to the Fair Market Value of the underlying
Stock minus the value of the cash compensation surrendered (for example, Options
granted with an Option Price “discounted” by the amount of the cash compensation
surrendered).

 


7.                                      AWARD AGREEMENT


 

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time
determine.  Award Agreements granted from time to time or at the same time need
not be uniform among all Awards issued pursuant to the Plan, and may reflect
distinctions among Awards but shall not be inconsistent with the terms of the
Plan.  Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.

 


8.                                      TERMS AND CONDITIONS OF OPTIONS


 


8.1.                            OPTION PRICE


 

The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option.  The Option Price of each Option shall
be at least the Fair Market Value on the Grant Date of a share of Stock;
provided, however, that in the event that a Grantee is a Ten Percent
Stockholder, the Option Price of an Option granted to such Grantee that is
intended to be an Incentive Stock Option shall be not less than 110 percent of
the Fair Market Value of a share of Stock on the Grant Date.  In no case shall
the Option Price of any Option be less than the par value of a share of Stock.

 

10

--------------------------------------------------------------------------------


 


8.2.                            VESTING.


 

Subject to Sections 8.3 and 18.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement.  For purposes of this
Section 8.2, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number. The Board may provide, for
example, in the Award Agreement for (i) accelerated exercisability of some or
all of the Option in the event the Grantee’s Service terminates on account of
death, Disability or another event, (ii) expiration of the Option prior to its
term in the event of the termination of the Grantee’s Service, or
(iii) immediate forfeiture of the Option in the event the Grantee’s Service is
terminated for Cause subject to the terms of any employment agreement.  No
Option shall be exercisable in whole or in part prior to the date the Plan is
approved by the Stockholders of the Company as provided in Section 5.1 hereof.

 


8.3.                            TERM.


 

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Board and
stated in the Award Agreement relating to such Option (the “Termination Date”);
provided, however, that in the event that the Grantee is a Ten Percent
Stockholder, an Option granted to such Grantee that is intended to be an
Incentive Stock Option shall not be exercisable after the expiration of five
years from its Grant Date.

 


8.4.                            TERMINATION OF SERVICE.


 

Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s
Service.  Such provisions shall be determined in the sole discretion of the
Board.

 


8.5.                            LIMITATIONS ON EXERCISE OF OPTION.


 

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein, or after ten years following the
Grant Date, or after the occurrence of an event referred to in Section 18 hereof
which results in termination of the Option.

 


8.6.                            METHOD OF EXERCISE.


 

An Option that is exercisable shall be exercised by the Grantee’s delivery to
the Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company or as otherwise permitted
by the Company.  Such notice shall specify the number of shares of Stock with
respect to which the Option is being exercised and shall be accompanied by
payment in full of the Option Price of the shares for which the Option is being
exercised.  The minimum number of shares of Stock with respect to which an
Option may be exercised, in whole or in part, at any time shall be the lesser of
(i)

 

11

--------------------------------------------------------------------------------


 

100 shares or such lesser number set forth in the applicable Award Agreement and
(ii) the maximum number of shares available for purchase under the Option at the
time of exercise.

 


8.7.                            RIGHTS OF HOLDERS OF OPTIONS


 

Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid and issued to him.  Except as provided in Section 18 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.

 


8.8.                            DELIVERY OF STOCK CERTIFICATES.


 

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.

 


8.9.                                        BOOK ENTRY


 

Notwithstanding any other provision of this Plan to the contrary, the Company
may, in its discretion, use the book entry method for recording Stock issuances
in lieu of issuing stock certificates.

 


9.                                      TRANSFERABILITY OF OPTIONS


 


9.1.                            TRANSFERABILITY OF OPTIONS


 

Except as provided in Section 9.2, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option.  Except as provided in
Section 9.2, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

 


9.2.                            FAMILY TRANSFERS.


 

Unless otherwise provided in the applicable Award Agreement, a Grantee may
transfer, not for value, all or part of an Option which is not an Incentive
Stock Option to any Family Member.  For the purpose of this Section 9.2, a “not
for value” transfer is a transfer which is (i) a gift, (ii) a transfer under a
domestic relations order in settlement of marital property rights; or (iii) a
transfer to an entity in which more than fifty percent of the voting interests
are owned by Family Members (or the Grantee) in exchange for an interest in that
entity.  Following a transfer under this Section 9.2, any such Option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer.  Subsequent transfers of transferred Options are
prohibited except to Family Members of the original Grantee in accordance with
this Section 9.2 or by will or the laws of descent and distribution.  The events
of termination of Service of Section 8.4 hereof shall continue to be applied
with respect to the original Grantee, following which the

 

12

--------------------------------------------------------------------------------


 

Option shall be exercisable by the transferee only to the extent, and for the
periods specified, in Section 8.4.

 


10.                               STOCK APPRECIATION RIGHTS


 


10.1.                     RIGHT TO PAYMENT.


 

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one share of Stock
on the date of exercise over (B) the grant price of the SAR as determined by the
Board.  The Award Agreement for an SAR shall specify the grant price of the SAR,
which may be fixed at the Fair Market Value of a share of Stock on the date of
grant or may vary in accordance with a predetermined formula while the SAR is
outstanding.

 


10.2.                     OTHER TERMS.


 

The Board shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or become
exercisable following termination of Service or upon other conditions, the
method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR.

 


11.                               RESTRICTED STOCK AND STOCK UNITS


 


11.1.                     GRANT OF RESTRICTED STOCK OR STOCK UNITS.


 

The Board is authorized to grant Restricted Stock or Stock Units to Grantees,
subject to such restrictions, conditions and other terms, if any, as the Board
may determine.  Awards of Restricted Stock may be made for no consideration
(other than par value of the shares which is deemed paid by Services already
rendered).

 


11.2.                     RESTRICTIONS.


 

At the time a grant of Restricted Stock or Stock Units is made, the Board may,
in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Stock or Stock Units.  Each Award of Restricted
Stock or Stock Units may be subject to a different restricted period.  The Board
may, in its sole discretion, at the time a grant of Restricted Stock or Stock
Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units in accordance with Section 15.1 and
15.2.  Neither Restricted Stock nor Stock Units may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the restricted
period or prior to the satisfaction of any other restrictions prescribed by the
Board with respect to such Restricted Stock or Stock Units.

 

13

--------------------------------------------------------------------------------


 


11.3.                     RESTRICTED STOCK CERTIFICATES.


 

The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date or issue such Restricted Stock by the book entry method.  The
Board may provide in an Award Agreement that either (i)  the Secretary of the
Company shall hold such certificates for the Grantee’s benefit until such time
as the Restricted Stock is forfeited to the Company or the restrictions lapse,
or (ii)  such certificates shall be delivered to the Grantee, provided, however,
that such certificates shall bear a legend or legends that comply with the
applicable securities laws and regulations and makes appropriate reference to
the restrictions imposed under the Plan and the Award Agreement.

 


11.4.                     RIGHTS OF HOLDERS OF RESTRICTED STOCK.


 

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have the right to vote such Stock and the right to receive any
dividends or other distributions declared or paid with respect to such Stock. 
The Board may provide that any dividends paid on Restricted Stock must be
reinvested in shares of Stock, which may or may not be subject to the same
vesting conditions and restrictions applicable to such Restricted Stock.  All
non-cash distributions, if any, received by a Grantee with respect to Restricted
Stock as a result of any stock split, stock dividend, combination of shares, or
other similar transaction shall be subject to the restrictions applicable to the
original Grant.

 


11.5.                     RIGHTS OF HOLDERS OF STOCK UNITS.


 


11.5.1.           VOTING AND DIVIDEND RIGHTS.


 

Unless the Board otherwise provides in an Award Agreement, holders of Stock
Units shall have no rights as stockholders of the Company.  The Board may
provide in an Award Agreement evidencing a grant of Stock Units that the holder
of such Stock Units shall be entitled to receive, upon the Company’s payment of
a cash dividend on its outstanding Stock, a cash payment for each Stock Unit
held equal to the per-share dividend paid on the Stock.  Such Award Agreement
may also provide that such cash payment will be deemed reinvested in additional
Stock Units at a price per unit equal to the Fair Market Value of a share of
Stock on the date that such dividend is paid.

 


11.5.2.           CREDITOR’S RIGHTS.


 

A holder of Stock Units shall have no rights other than those of a general
creditor of the Company.  Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.

 


11.6.                     TERMINATION OF SERVICE.


 

Unless the Board otherwise provides in an Award Agreement or in writing after
the Award Agreement is issued, upon the termination of a Grantee’s Service, any
Restricted Stock or Stock Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions and conditions have not
lapsed, shall immediately be deemed forfeited.

 

14

--------------------------------------------------------------------------------


 

Upon forfeiture of Restricted Stock or Stock Units, the Grantee shall have no
further rights with respect to such Award, including but not limited to any
right to vote Restricted Stock or any right to receive dividends or other
distributions with respect to shares of Restricted Stock or Stock Units.

 


11.7.                     PURCHASE OF RESTRICTED STOCK.


 

The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the Award
Agreement relating to such Restricted Stock.  The Purchase Price shall be
payable in a form described in Section 13 or, in the discretion of the Board, in
consideration for past Services rendered to the Company or an Affiliate.

 


11.8.                     DELIVERY OF STOCK.


 

Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock or Stock Units shall lapse, and, unless otherwise
provided in the Award Agreement, a stock certificate for such shares shall be
delivered, free of all such restrictions, to the Grantee or the Grantee’s
beneficiary or estate, as the case may be.  If the restricted period has not
expired or terminated as to all of the shares of Restricted Stock covered by a
certificates for the Restricted Stock that has previously been delivered to the
Grantee, as provided in Section 11.3, a new certificate for the remaining shares
of Restricted Stock shall be delivered to the Grantee which certificate shall
bear a legend or legends that comply with the applicable securities laws and
regulations and makes appropriate reference to the restrictions imposed under
the Plan and the Award Agreement.

 


12.                               UNRESTRICTED STOCK AWARDS


 

The Board may, in its sole discretion, grant (or sell at par value or such other
higher purchase price determined by the Board) an Unrestricted Stock Award to
any Grantee pursuant to which such Grantee may receive shares of Stock free of
any restrictions (“Unrestricted Stock”) under the Plan.  Unrestricted Stock
Awards may be granted or sold as described in the preceding sentence in respect
of past services or other valid consideration, or in lieu of, or in addition to,
any cash compensation due to such Grantee.

 


13.                               FORM OF PAYMENT FOR OPTIONS AND RESTRICTED
STOCK


 


13.1.                     GENERAL RULE.


 

Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company.

 


13.2.                     SURRENDER OF STOCK.


 

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for

 

15

--------------------------------------------------------------------------------


 

Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock (by either actual delivery or by attestation), which shares, if
acquired from the Company, shall have been held for at least six months at the
time of tender and which shall be valued, for purposes of determining the extent
to which the Option Price or Purchase Price has been paid thereby, at their Fair
Market Value.

 


13.3.                     CASHLESS EXERCISE.


 

With respect to an Option only (and not with respect to Restricted Stock), to
the extent the Award Agreement so provides, and subject to other restrictions
the Company may impose on the sale of Stock, payment of the Option Price for
shares purchased pursuant to the exercise of an Option may be made all or in
part by delivery (on a form acceptable to the Board) of an irrevocable direction
to a licensed securities broker acceptable to the Company to sell shares of
Stock and to deliver all or part of the sales proceeds to the Company in payment
of the Option Price and any withholding taxes described in Section 19.3. 
Executive Officers and Directors will not be permitted to use the cashless
method of exercise described in this paragraph without the express prior consent
of the Company and only to the extent permitted by law.

 


13.4.                     OTHER FORMS OF PAYMENT.


 

To the extent the Award Agreement so provides or as otherwise agreed by the
Board, payment of the Option Price for shares purchased pursuant to exercise of
an Option or the Purchase Price for Restricted Stock may be made in any other
form that is consistent with applicable laws, regulations and rules.

 


14.                               DIVIDEND EQUIVALENT RIGHTS


 


14.1.                     DIVIDEND EQUIVALENT RIGHTS.


 

A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient.  A
Dividend Equivalent Right may be granted hereunder to any Grantee as a component
of another Award or as a freestanding award.  The terms and conditions of
Dividend Equivalent Rights shall be specified in the grant.  dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or may be deemed to be reinvested in additional shares of Stock, which
may thereafter accrue additional equivalents.  Any such reinvestment shall be at
Fair Market Value on the date of reinvestment.  Dividend Equivalent Rights may
be settled in cash or Stock or a combination thereof, in a single installment or
installments, all determined in the sole discretion of the Board.  A Dividend
Equivalent Right granted as a component of another Award may provide that such
Dividend Equivalent Right shall be settled upon exercise, settlement, or payment
of, or lapse of restrictions on, such other award, and that such Dividend
Equivalent Right shall expire or be forfeited or annulled under the same
conditions as such other award.  A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other award.

 

16

--------------------------------------------------------------------------------


 


14.2.                     TERMINATION OF SERVICE.


 

Except as may otherwise be provided by the Board either in the Award Agreement
or in writing after the Award Agreement is issued, a Grantee’s rights in all
Dividend Equivalent Rights or interest equivalents shall automatically terminate
upon the Grantee’s termination of Service for any reason.

 


15.                               PERFORMANCE AND ANNUAL INCENTIVE AWARDS


 


15.1.                     PERFORMANCE CONDITIONS


 

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board.  The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 15.2 hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m).  If and to the
extent required under Code Section 162(m), any power or authority relating to a
Performance Award or Annual Incentive Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.

 


15.2.                     PERFORMANCE OR ANNUAL INCENTIVE AWARDS GRANTED TO
DESIGNATED COVERED EMPLOYEES


 

If and to the extent that the Committee determines that a Performance or Annual
Incentive Award to be granted to a Grantee who is designated by the Committee as
likely to be a Covered Employee should qualify as “performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Performance or Annual Incentive Award shall be contingent
upon achievement of pre-established performance goals and other terms set forth
in this Section 15.2.

 


15.2.1.           PERFORMANCE GOALS GENERALLY.


 

The performance goals for such Performance or Annual Incentive Awards shall
consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 15.2.  Performance goals shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.”  The Committee may determine that such Performance or
Annual Incentive Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance or Annual Incentive Awards.  Performance goals may differ for
Performance or Annual Incentive Awards granted to any one Grantee or to
different Grantees.

 

17

--------------------------------------------------------------------------------


 


15.2.2.           BUSINESS CRITERIA.


 

One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total stockholder return and earnings per
share criteria), shall be used exclusively by the Committee in establishing
performance goals for such Performance or Annual Incentive Awards: (1) total
stockholder return; (2) such total stockholder return as compared to total
return (on a comparable basis) of a publicly available index such as, but not
limited to, the Standard & Poor’s 500 Stock Index; (3) net income; (4) pretax
earnings; (5) earnings before interest expense, taxes, depreciation and
amortization; (6) pretax operating earnings after interest expense and before
bonuses, service fees, and extraordinary or special items; (7) operating margin;
(8) earnings per share; (9) return on equity; (10) return on capital; (11)
return on investment; (12) operating earnings; (13) working capital; (14) ratio
of debt to stockholders’ equity; (15) revenue and (16) funds from operations.

 


15.2.3.                       TIMING FOR ESTABLISHING PERFORMANCE GOALS.


 

Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance or Annual
Incentive Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Code Section 162(m).

 


15.2.4.                       SETTLEMENT OF PERFORMANCE OR ANNUAL INCENTIVE
AWARDS; OTHER TERMS.


 

Settlement of such Performance or Annual Incentive Awards shall be in Stock,
other Awards or other property, in the discretion of the Committee.  The
Committee may, in its discretion, reduce the amount of a settlement otherwise to
be made in connection with such Performance or Annual Incentive Awards.  The
Committee shall specify the circumstances in which such Performance or Annual
Incentive Awards shall be paid or forfeited in the event of termination of
Service by the Grantee prior to the end of a performance period or settlement of
Performance Awards.

 


15.3.                     WRITTEN DETERMINATIONS.


 

All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, and the amount of any Annual Incentive Award pool or
potential individual Annual Incentive Awards and the amount of final Annual
Incentive Awards, shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m).  To the extent required to comply with Code
Section 162(m), the Committee may delegate any responsibility relating to such
Performance Awards or Annual Incentive Awards.

 


15.4.                     STATUS OF SECTION 15.2 AWARDS UNDER CODE
SECTION 162(M)


 

It is the intent of the Company that Performance Awards and Annual Incentive
Awards under Section 15.2 hereof granted to persons who are designated by the

 

18

--------------------------------------------------------------------------------


 

Committee as likely to be Covered Employees within the meaning of Code
Section 162(m) and regulations thereunder shall, if so designated by the
Committee, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder.  Accordingly, the
terms of Section 15.2, including the definitions of Covered Employee and other
terms used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder.  The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given Grantee
will be a Covered Employee with respect to a fiscal year that has not yet been
completed, the term Covered Employee as used herein shall mean only a person
designated by the Committee, at the time of grant of Performance Awards or an
Annual Incentive Award, as likely to be a Covered Employee with respect to that
fiscal year.  If any provision of the Plan or any agreement relating to such
Performance Awards or Annual Incentive Awards does not comply or is inconsistent
with the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.

 


16.                               PARACHUTE LIMITATIONS


 

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Grantee (including groups or classes of
Grantees or beneficiaries of which the Grantee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option, Restricted
Stock or Stock Unit held by that Grantee and any right to receive any payment or
other benefit under this Plan shall not become exercisable or vested (i) to the
extent that such right to exercise, vesting, payment, or benefit, taking into
account all other rights, payments, or benefits to or for the Grantee under this
Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Grantee under this Plan to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Grantee from the
Company under this Plan, all Other Agreements, and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Grantee without causing any such payment or benefit to be considered a Parachute
Payment.  In the event that the receipt of any such right to exercise, vesting,
payment, or benefit under this Plan, in conjunction with all other rights,
payments, or benefits to or for the Grantee under any Other Agreement or any
Benefit Arrangement would cause the Grantee to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Grantee as described in clause (ii) of the
preceding sentence, then the Grantee shall have the right, in the Grantee’s sole
discretion, to designate those rights, payments, or benefits under this Plan,
any Other Agreements, and any Benefit Arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to the Grantee under
this Plan be deemed to be a Parachute Payment.

 

19

--------------------------------------------------------------------------------


 


17.                               REQUIREMENTS OF LAW


 


17.1.                     GENERAL.


 

The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations.  If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares  subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award.  Specifically, in connection with the Securities Act, upon the exercise
of any Option or the delivery of any shares of Stock underlying an Award, unless
a registration statement under such Act is in effect with respect to the shares
of Stock covered by such Award, the Company shall not be required to sell or
issue such shares unless the Board has received evidence satisfactory to it that
the Grantee or any other individual exercising an Option may acquire such
shares  pursuant to an exemption from registration under the Securities Act. 
Any determination in this connection by the Board shall be final, binding, and
conclusive.  The Company may, but shall in no event be obligated to, register
any securities covered hereby pursuant to the Securities Act.  The Company shall
not be obligated to take any affirmative action in order to cause the exercise
of an Option or the issuance of shares of Stock pursuant to the Plan to comply
with any law or regulation of any governmental authority.  As to any
jurisdiction that expressly imposes the requirement that an Option shall not be
exercisable until the shares of Stock covered by such Option are registered or
are exempt from registration, the exercise of such Option (under circumstances
in which the laws of such jurisdiction apply) shall be deemed conditioned upon
the effectiveness of such registration or the availability of such an exemption.

 

20

--------------------------------------------------------------------------------


 


17.2.                     RULE 16B-3.


 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to the Plan and the exercise of Options granted hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act.  To the extent
that any provision of the Plan or action by the Board does not comply with the
requirements of Rule 16b-3, it shall be deemed inoperative to the extent
permitted by law and deemed advisable by the Board, and shall not affect the
validity of the Plan.  In the event that Rule 16b-3 is revised or replaced, the
Board may exercise its discretion to modify this Plan in any respect necessary
to satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.

 


18.                               EFFECT OF CHANGES IN CAPITALIZATION


 


18.1.                     CHANGES IN STOCK.


 

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares, effected in all such cases, without receipt
of consideration by the Company occurring after the Effective Date, the number
and kinds of shares for which grants of Options and other Awards may be made
under the Plan shall be adjusted proportionately and accordingly by the
Company.  In addition, the number and kind of shares for which Awards are
outstanding shall be adjusted proportionately and accordingly so that the
proportionate interest of the Grantee immediately following such event shall, to
the extent practicable, be the same as immediately before such event.  Any such
adjustment in outstanding Options or SARs shall not change the aggregate Option
Price or SAR Exercise Price payable with respect to shares that are subject to
the unexercised portion of an outstanding Option or SAR, as applicable, but
shall include a corresponding proportionate adjustment in the Option Price or
SAR Exercise Price per share.  The conversion of any convertible securities of
the Company shall not be treated as an increase in shares effected without
receipt of consideration.   Furthermore, in the event of any distribution to the
Company’s stockholders of securities of any other entity or other assets (other
than regular quarterly dividends payable in cash or stock of the Company)
without receipt of consideration by the Company, the Company may, in such manner
as the Company deems appropriate, adjust (i) the number and kind of shares
subject to outstanding Options and/or (ii) the exercise price of outstanding
Options to reflect such distribution.

 


18.2.                     REORGANIZATION IN WHICH THE COMPANY IS THE SURVIVING
ENTITY WHICH DOES NOT CONSTITUTE A CORPORATE TRANSACTION.


 

Subject to Section 18.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities which does not constitute a Corporate Transaction, any Option or
SAR theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding

 

21

--------------------------------------------------------------------------------


 

proportionate adjustment of the Option Price or SAR Exercise Price per share so
that the aggregate Option Price or SAR Exercise Price thereafter shall be the
same as the aggregate Option Price or SAR Exercise Price of the shares remaining
subject to the Option or SAR immediately prior to such reorganization, merger,
or consolidation.  Subject to any contrary language in an Award Agreement
evidencing an Award, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation.

 


18.3.                     CORPORATE TRANSACTION.


 

Subject to the exceptions set forth in the last sentence of this Section 18.3
and the last sentence of Section 18.4:

 

(i)                                     upon the occurrence of a Corporate
Transaction, all outstanding shares of Restricted Stock shall be deemed to have
vested, and all restrictions and conditions applicable to such shares of
Restricted Stock shall be deemed to have lapsed, immediately prior to the
occurrence of such Corporate Transaction, and

 

(ii)                                  either of the following two actions shall
be taken:

 

(A)                              prior to the scheduled consummation of a
Corporate Transaction, all Options and SARs outstanding hereunder shall become
immediately exercisable and shall remain exercisable for such reasonable period
of time as the Board determines, or

 

(B)                                the Board may elect, in its sole discretion,
to cancel any outstanding Awards of Options, Restricted Stock, and/or SARs and
pay or deliver, or cause to be paid or delivered, to the holder thereof an
amount in cash or securities having a value (as determined by the Board acting
in good faith), in the case of Restricted Stock, equal to the formula or fixed
price per share paid to holders of shares of Stock and, in the case of Options
or SARs, equal to the product of the number of shares of Stock subject to the
Option or SAR (the “Award Shares”) multiplied by the amount, if any, by which
(I) the formula or fixed price per share paid to holders of shares of Stock
pursuant to such transaction exceeds (II) the Option Price or SAR Exercise Price
applicable to such Award Shares.

 

With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such period shall be conditioned upon the
consummation of the event and shall be effective only immediately before the
consummation of the event, and (ii) upon consummation of any Corporate
Transaction the Plan, and all outstanding but unexercised Options and SARs shall
terminate.  The Board shall send written notice of an event that will result in
such a termination to all individuals who hold Options and SARs not later than
the time at which the Company gives notice thereof to its stockholders.  This
Section 18.3 shall not apply to any Corporate Transaction to the extent that
provision is made in writing in connection with such Corporate Transaction for
the assumption or continuation of the Options, SARs and Restricted Stock
theretofore granted, or for the substitution for such Options, SARs and
Restricted Stock for new common stock options and stock appreciation rights and
new common stock restricted stock relating to the stock of a successor entity,
or a parent or subsidiary thereof, with appropriate adjustments as to the

 

22

--------------------------------------------------------------------------------


 

number of shares and option and stock appreciation right exercise prices, in
which event the Plan, Options, SARs and Restricted Stock theretofore granted
shall continue in the manner and under the terms so provided.

 


18.4.                     ADJUSTMENTS.


 

Adjustments under this Section 18 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.  No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Board shall determine the effect of a
Corporate Transaction upon Awards other than Options, SARs, and Restricted
Stock, and such effect shall be set forth in the appropriate Award Agreement. 
The Board may provide in the Award Agreements at the time of grant, or any time
thereafter with the consent of the Grantee, for different provisions to apply to
an Award in place of those described in Sections 18.1, 18.2 and 18.3.

 


18.5.                     NO LIMITATIONS ON COMPANY.


 

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

 


19.                               GENERAL PROVISIONS


 


19.1.                     DISCLAIMER OF RIGHTS


 

No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company.  In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Agreement, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a director, officer, consultant or employee
of the Company or an Affiliate.  The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein.  The Plan shall in no way be interpreted to
require the Company to transfer any amounts to a third party trustee or
otherwise hold any amounts in trust or escrow for payment to any Grantee or
beneficiary under the terms of the Plan.

 


19.2.                     NONEXCLUSIVITY OF THE PLAN


 

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which

 

23

--------------------------------------------------------------------------------


 

arrangements may be applicable either generally to a class or classes of
individuals or specifically to a particular individual or particular
individuals) as the Board in its discretion determines desirable, including,
without limitation, the granting of stock options otherwise than under the Plan.

 


19.3.                     WITHHOLDING TAXES


 

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any Federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or pursuant to an
Award.  At the time of such vesting, lapse, or exercise, the Grantee shall pay
to the Company or the Affiliate, as the case may be, any amount that the Company
or the Affiliate may reasonably determine to be necessary to satisfy such
withholding obligation.  Subject to the prior approval of the Company or the
Affiliate, which may be withheld by the Company or the Affiliate, as the case
may be, in its sole discretion, the Grantee may elect to satisfy such
obligations, in whole or in part, (i) by causing the Company or the Affiliate to
withhold shares of Stock otherwise issuable to the Grantee or (ii) by delivering
to the Company or the Affiliate shares of Stock already owned by the Grantee. 
The shares of Stock so delivered or withheld shall have an aggregate Fair Market
Value equal to such withholding obligations.  The Fair Market Value of the
shares of Stock used to satisfy such withholding obligation shall be determined
by the Company or the Affiliate as of the date that the amount of tax to be
withheld is to be determined.  A Grantee who has made an election pursuant to
this Section 19.3 may satisfy his or her withholding obligation only with shares
of Stock that are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.

 


19.4.                     CAPTIONS


 

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.

 


19.5.                     OTHER PROVISIONS


 

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

 


19.6.                     NUMBER AND GENDER


 

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 


19.7.                     SEVERABILITY


 

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 

24

--------------------------------------------------------------------------------


 


19.8.                     GOVERNING LAW


 

The validity and construction of this Plan and the instruments evidencing the
Award hereunder shall be governed by the laws of the State of Maryland, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.

 

*    *    *

 

25

--------------------------------------------------------------------------------


 

The Plan originally was adopted by the Board as of  February 11, 2003, and
approved by the stockholders on May 14, 2003.

 

To reflect the amendment and restatement of the Plan by the Board effective as
of July 14, 2005, the Company has caused its authorized officer to execute the
Plan.

 

 

 

NEW PLAN EXCEL REALTY TRUST, INC.

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Siegel

 

 

 

 

 

 

 

Title:

Executive Vice President,
General Counsel and Secretary

 

 

26

--------------------------------------------------------------------------------

 